THE .COURT
now called upon George R. Kaercher and Charles M. Swain, contra.
These costs should be paid by the complainant, as it was upon their application that the master was appointed, and he discovered nothing more than what the examiner previously appointed by the comptroller of the currency had already reported. If any of the defendants are to be charged with the costs it should be Torrey and Gorrell, whose acts in the matter made the investigation necessary. The comptroller of the currency has sole jurisdiction of the matter, and when a receiver had been appointed by him, the jurisdiction of the court ceased.
McKENNAN, Circuit Judge.
Do you admit the propriety of the amount of the charge ?
Tes, but we are not bound to pay it
BUTLER, District Judge.
Were not these services beneficial to the operation in enabling the receiver to get in the assets with greater ease? Did not the bank directly benefit by them?
We admit that. But this court has no jurisdiction. The compensation is wholly within the receiver’s discretion, since his appointment by the executive of the government.
Eo die. Rule absolute.